Citation Nr: 0527775	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-05 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1951 to October 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


REMAND

The veteran seeks entitlement to a rating in excess of 20 
percent for his service-connected degenerative disc disease 
of the lumbar spine.

During a consultation with the VA Neurosurgery Service in 
June 2003, the veteran complained of longstanding history of 
back pain radiating primarily into his right lower extremity.  
He reported a 6 to 8 month history of increased pain 
necessitating the administration of narcotics.  It was noted 
that he also had a history of bilateral lower extremity 
sensory neuropathy related to diabetes.  

A motor examination appeared to be within normal limits but 
produced a significant amount of pain in the muscles of his 
lower extremities.  A sensory examination was significantly 
decreased in both lower extremities from the mid-thigh down.  
That finding was equal on each side and was in a stocking 
glove distribution.  Reflexes were absent, bilaterally, in 
the patella and Achilles muscle groups.

The examiner ordered a CT myelogram of the lumbar spine; 
however, a report of that study has not been associated with 
the claims folder.

During a VA orthopedic examination in August 2003, the 
veteran complained of tingling and numbness in his legs.  
Unlike the results reported during his neurosurgery 
consultation two months earlier, the sensation in his lower 
extremities was normal, and the reflexes in his lower 
extremities were 2+ and equal.
In December 2004, the veteran reported that he had recently 
had a scan which revealed severe difficulty with his back.  
He did not specify when or where that scan had been 
performed.

In July 2005, the veteran submitted an additional VA medical 
record in support of his claim.  That document has not yet 
been considered by the RO; and there is no evidence of file 
that he has waived his right to have that document considered 
by the RO prior to consideration by the Board.

In light of the foregoing, additional development is 
warranted for additional development prior to further 
consideration by the Board.  Accordingly, the case is 
remanded for the following actions:

1.  Request that the veteran clarify his 
December 2004 statement that he had 
recently had a scan which had revealed 
severe difficulty with his back.  In so 
doing, request that he identify the date 
and place of that scan.  Then request a 
copy of the report of that scan directly 
from the provider.  Also request that the 
veteran provide a copy of any such report 
in his possession.  Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder.  

If the scan was provided by an agency of 
the Federal government, efforts to obtain 
a copy of the report must continue until 
it is determined that they do not exist 
or that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

If the requested report is held by a 
person, facility, company, or agency not 
associated with the Federal government, 
and is unavailable, notify the veteran 
and his representative in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.  Request the report of the veteran's 
CT myelogram of the lumbar spine, which 
was ordered during a VA neurosurgery 
consultation in June 2003.  Also request 
that the appellant provide any such 
report he may have in his possession.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).

3.  When the actions in paragraphs 1 and 
2 have been completed, schedule the 
veteran for orthopedic and neurologic 
examinations to determine the extent of 
his service-connected degenerative disc 
disease of the lumbar spine.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
each examiner for review, and each 
examiner must verify that the claims 
folder has, in fact, been reviewed.  



The examiner must set forth/respond to 
the following:

a.  The range of lumbar spine motion 
in degrees, i.e. forward flexion, 
extension, lateral bending and 
rotation; 

b.  The degree (e.g., mild, 
moderate, severe) of limitation of 
motion of the lumbar spine;

c.  Whether the veteran has 
intervertebral disc syndrome of the 
lumbar spine, and if so, the degree 
of impairment resulting from that 
disability, i.e., 

1) mild; 

2) moderate, manifested by 
recurring attacks; 

3) severe, manifested by 
recurring attacks with 
intermittent relief;

4) pronounced with little 
intermittent relief and  
persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurologic findings appropriate 
to the site of the diseased 
disc

d.  Whether intervertebral disc 
syndrome is present in more than one 
segment of the lumbosacral spine, 
and whether the effects in each 
spinal segment are clearly distinct; 
e.  The number and duration of 
incapacitating episodes of 
intervertebral disc syndrome 
sustained by the veteran during the 
past 12 months;

Note:  An incapacitating 
episode is a period of acute 
signs and symptoms due to 
intervertebral disc syndrome 
that requires bedrest 
prescribed by a physician. 

f.  Whether there are muscle spasms 
of the lumbar spine;

g.  Whether guarding of movement of 
the lumbar spine is sufficient to 
result in an abnormal gait; 

h.  Whether there is an abnormal 
contour of the lumbar spine such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; 

i.  Whether there is ankylosis of 
the spine, and if so, 

1) whether the ankylosis is 
favorable, such that a spinal 
segment is fixed in the neutral 
position (zero degrees), or; 

2) whether the ankylosis is 
unfavorable, such that the 
entire spine is fixed in 
flexion or extension, and the 
ankylosis results in one or 
more of the following: 
difficulty walking because of a 
limited line of vision; 
restricted opening of the mouth 
and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due 
to pressure of the costal 
margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or 
cervical subluxation or 
dislocation; or neurologic 
symptoms due to nerve root 
stretching.  

j.  Whether there is unfavorable 
ankylosis of both the thoracolumbar 
and cervical spines.

k.  Whether because of age, body 
habitus, neurologic disease, or 
other factors not the result of 
disease or injury of the spine, the 
range of motion of the veteran's 
spine should be considered normal 
for that individual, even though it 
does not conform to the normal range 
of motion;

l.  Whether the veteran has any 
objective neurologic abnormalities 
associated with his degenerative 
disc disease of the lumbar spine, 
including, but not limited to, bowel 
or bladder impairment;

m.  Distinguish the manifestations 
of the veteran's service-connected 
degenerative disc disease of the 
lumbar spine from any other lumbar 
spine disability found to be 
present.  

n.  Describe the extent of any 
incoordination, weakened movement, 
and/or excess fatigability 
associated with the veteran's 
degenerative disc disease of the 
lumbar spine, as well as any 
objective evidence of pain or 
functional loss due to pain.  

o.  Whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups).  If 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is 
not feasible, the examiner should so 
state.  

The rationale for all opinions must be 
set forth in writing.

4.  When the actions requested in 
paragraphs 1, 2, and 3 have been 
completed, undertake any other indicated 
development and then readjudicate the 
issue of entitlement to a rating in 
excess of 20 percent for the degenerative 
disc disease of the lumbar spine.  In so 
doing, the RO must consider all of the 
evidence of record, including, but not 
limited to, the VA medical evidence 
received by the RO in July 2005.  The RO 
must also ensure that it rates the 
veteran under the law and regulations in 
effect at the time the veteran filed his 
claim, as well as any changes issued 
during the course of the appeal.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

